
	
		I
		111th CONGRESS
		1st Session
		H. R. 2434
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for qualified tuition and related expenses.
	
	
		1.Short titleThis Act may be cited as the
			 College Tuition Tax Relief
			 Act.
		2.Extension of
			 deduction for qualified tuition and related expensesSubsection (e) of section 222 of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2009 and inserting December 31, 2010.
		
